                            Case 1:14-cr-00459-RMB Document 169 Filed 10/05/20 Page 1 of 6
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 1



                                             UNITED STATES DISTRICT COURT
                                                          SouthernDistrict
                                                        __________ Districtofof__________
                                                                                New York
                                                                             )
                 UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                            v.                                               )
                             Hanley Gomez                                    )
                                                                             )         Case Number: 14 cr 459
                                                                             )         USM Number: 71144-054
                                                                             )
                                                                             )          Michael Martin
                                                                             )         Defendant’s Attorney
   THE DEFENDANT:
   ✔ pleaded guilty to count(s)
   G                                     two
   G pleaded nolo contendere to count(s)
      which was accepted by the court.
   G was found guilty on count(s)
      after a plea of not guilty.

   The defendant is adjudicated guilty of these offenses:

   Title & Section ?                 Nature of Offense                                                           Offense Ended             Count
   18 U.S.C. 1951                    conspiracy to commit Hobbs Act robbery                                      6/10/2014             two




          The defendant is sentenced as provided in pages 2 through                6          of this judgment. The sentence is imposed pursuant to
   the Sentencing Reform Act of 1984.
   G The defendant has been found not guilty on count(s)
   ✔ Count(s)
   G                any open                               G is      G are dismissed on the motion of the United States.
            It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
   or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
   the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                                                10/5/2020
                                                                            Date of Imposition of Judgment




                                                                            Signature of Judge




                                                                                                      Richard M. Berman, U.S.D.J.
                                                                            Name and Title of Judge


                                                                                                                10/5/2020
                                                                            Date




                                                                                                              This page is always included when printing.

Print this page now          Reset this page
                            Case 1:14-cr-00459-RMB Document 169 Filed 10/05/20 Page 2 of 6
   AO 245B (Rev. 09/19) Judgment in Criminal Case
                        Sheet 2 — Imprisonment

                                                                                                      Judgment — Page      2        of   6
    DEFENDANT: Hanley Gomez
    CASE NUMBER: 14 cr 459

                                                             IMPRISONMENT
              The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
    total term of:

    one month (already served).




         G The court makes the following recommendations to the Bureau of Prisons:




         G The defendant is remanded to the custody of the United States Marshal.

         G The defendant shall surrender to the United States Marshal for this district:
             G at                                   G a.m.      G p.m.         on                                              .

             G as notified by the United States Marshal.

         G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             G before 2 p.m. on                                            .

             G as notified by the United States Marshal.
             G as notified by the Probation or Pretrial Services Office.


                                                                   RETURN
    I have executed this judgment as follows:




             Defendant delivered on                                                        to

    at                                               , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                           By
                                                                                                 DEPUTY UNITED STATES MARSHAL




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                      Yes   No
                            Case 1:14-cr-00459-RMB Document 169 Filed 10/05/20 Page 3 of 6
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 3 — Supervised Release
                                                                                                         Judgment—Page     3     of       6
   DEFENDANT: Hanley Gomez
   CASE NUMBER: 14 cr 459
                                                          SUPERVISED RELEASE
   Upon release from imprisonment, you will be on supervised release for a term of:
    two years and six months




                                                         MANDATORY CONDITIONS
   1.   You must not commit another federal, state or local crime.
   2.   You must not unlawfully possess a controlled substance.
   3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               G The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if applicable)
   4.    G  You   must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
            restitution. (check if applicable)
   5.    G You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
   6.    G You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
   7.    G You must participate in an approved program for domestic violence. (check if applicable)
   You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
   page.




                                                                                                                 Include this page when printing?
Print this page now           Reset this page                                                                                  Yes         No
                            Case 1:14-cr-00459-RMB Document 169 Filed 10/05/20 Page 4 of 6
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3A — Supervised Release
                                                                                                  Judgment—Page         4       of         6
    DEFENDANT: Hanley Gomez
    CASE NUMBER: 14 cr 459

                                           STANDARD CONDITIONS OF SUPERVISION
    As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
    because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
    officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
         release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
         frame.
         After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
         when you must report to the probation officer, and you must report to the probation officer as instructed.
         You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
         court or the probation officer.
         You must answer truthfully the questions asked by your probation officer.
         You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
         arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
         the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
         hours of becoming aware of a change or expected change.
         You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
         take any items prohibited by the conditions of your supervision that he or she observes in plain view.
         You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
         doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
         you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
         responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
         days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
         aware of a change or expected change.
         You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
         convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
         probation officer.
         If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
         You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
         designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
         You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
         first getting the permission of the court.




    U.S. Probation Office Use Only
    A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
    judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
    Release Conditions, available at: www.uscourts.gov.


    Defendant's Signature                                                                                   Date




                                                                                                                    Include this page when printing?
Print this page now           Reset this page                                                                                    Yes           No
                            Case 1:14-cr-00459-RMB Document 169 Filed 10/05/20 Page 5 of 6
    AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                           Sheet 3D — Supervised Release
                                                                                             Judgment—Page    5     of      6
    DEFENDANT: Hanley Gomez
    CASE NUMBER: 14 cr 459

                                             SPECIAL CONDITIONS OF SUPERVISION
     1- 1-Defendant shall cooperate with the Department of Homeland Security - Bureau of Citizenship and Immigration
     Services (BCIS), proceedings to determine his status in the United States and abide by its rules, regulations and laws;
     2- Throughout the term of supervised release, defendant shall participate in (at least) weekly individual therapeutic
     counseling by a licensed therapist. The defendant may be required to contribute to the costs of services rendered
     (copayment) in an amount to be determined by the probation officer, based on ability to pay or availability of third party
     payment;
     3- Throughout the term of supervised release, defendant shall participate in a program approved by the U.S. Probation
     Office for substance abuse which program shall include testing to determine whether the defendant has reverted to the use
     of drugs or alcohol. The defendant may be required to contribute to the costs of services rendered (copayment) in an
     amount to be determined by the probation officer, based on ability to pay or availability of third party payment;
     4- Defendant shall submit his person, residence, place of business, vehicle, or any other premises under his control to a
     search on the basis that the probation officer has reasonable belief that contraband or evidence of a violation of the
     conditions of the release may be found. The search must be conducted at a reasonable time and in a reasonable manner.
     Failure to submit to a search may be grounds for revocation. The defendant shall inform any other residents that the
     premises may be subject to search pursuant to this condition;.
     5- Defendant shall be supervised in his district of residence;
     6- Defendant shall report to probation within 48 hours;;
     7- Defendant shall participate in a telephonic conference with the Court on January 11, 2021 at 12:00 noon.




                                                                                                      Include this page when printing?
Print this page now          Reset this page                                                                      Yes        No
                            Case 1:14-cr-00459-RMB Document 169 Filed 10/05/20 Page 6 of 6
   AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                          Sheet 5 — Criminal Monetary Penalties
                                                                                                       Judgment — Page      6     of         6
    DEFENDANT: Hanley Gomez
    CASE NUMBER: 14 cr 459
                                                  CRIMINAL MONETARY PENALTIES
         The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment
    TOTALS           $ 100.00                  $ 0.00                 $ 0.00                $ 0.00                       $ 0.00

    G
    G The determination of restitution is deferred until                    . An Amended Judgment in a Criminal Case (AO 245C) will be
         entered after such determination.

    G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
         If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
         the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
         before the United States is paid.

    Name of Payee                                                 Total Loss***             Restitution Ordered          Priority or Percentage




    TOTALS                               $                         0.00        $                      0.00


    G     Restitution amount ordered pursuant to plea agreement $

    G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
          to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          G the interest requirement is waived for the            G fine   G restitution.
          G the interest requirement for the           G fine      G restitution is modified as follows:

    * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
    ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
    or after September 13, 1994, but before April 23, 1996.


                                                                                                                      Include this page when printing?
Print this page now           Reset this page                                                                                     Yes            No
